               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

                                                    CV-18-112-GF-BMM
 BARBARA A. GIBSON individually,
 and as Personal Representative of the
 Estate of Johnny G. Gibson, JOHN
 TRAVIS MORGAN GIBSON, and
 DIXIE LEE GIBSON,                                         ORDER

                 Plaintiffs,

       vs.

 THE UNITED STATES, and
 DOES 1-10,

                 Defendants.




      Decedent Johnny Gibson (Gibson) experienced chest pains, among other

things, and visited Central Montana Community Health Center (CMCHC) on

September 14, 2015. (Doc. 21-2 ¶ 1; Doc. 35 ¶ 1.) Gibson saw Nurse Practitioner

Kimberlee Decker (Decker), who suspected gall stones. Decker referred Gibson to
                                         1
receive an ultrasound on his gallbladder and prescribed him hydrocodone. (Doc.

21-2 ¶ 2; Doc. 35 ¶ 2.) According to Defendant United States, Decker told Gibson

to follow up if his symptoms did not improve. (Doc. 35 ¶ 25.) Over the next week,

Gibson’s chest pain continued, his hands became cold, and he was unable to ride in

a vehicle without getting out to walk and breathe. (Doc. 21-2 ¶ 3; Doc. 35 ¶ 3, 26.)

      Gibson attempted to drive home to Colorado Springs, Colorado on

September 21, 2015. (Doc. 21-2 ¶ 4; Doc. 35 ¶ 4, 28.) His chest pain continued,

however, and he and his family stopped and called an ambulance. The ambulance

transported Gibson to St. Vincent Hospital in Billings. (Doc. 21-2 ¶ 4; Doc. 35 ¶

4.) Tests at St. Vincent revealed 99 percent blockage of Gibson’s left main

coronary artery, 99 percent blockage of his proximal circumflex artery, at least 60

percent blockage in each of his proximal, mid, and distal right coronary arteries,

and 70 percent blockage in his right posterior atrioventricular. (Doc. 21-2 ¶ 6; Doc.

35 ¶ 6.) Doctors attempted to perform a three-vessel coronary artery bypass the

next day. (Doc. 21-2 ¶ 7; Doc. 35 ¶ 7.) Gibson died during the surgery. (Doc. 21-2

¶ 7; Doc. 35 ¶ 6.)

      Gibson’s wife and two children (collectively “Plaintiffs”) filed a complaint

with this Court in which they alleged claims for negligence and wrongful death and

grief, sorrow, loss of society and companionship and loss of consortium. (Doc. 1 at

5-7.) Plaintiffs filed for partial summary judgment on the elements of breach of

                                          2
duty, causation, and liability in the negligence claim. (Doc. 21-1.) The Government

conceded on the issues of breach of duty and causation. (Doc. 34.) The

Government maintained, however, that Gibson had been contributorily negligent in

failing to provide all pertinent information to the staff at CMCHC and failing to

seek follow-up care. The Government claimed that Plaintiffs’ summary judgment

motion should be denied as to liability for these two reasons. (Id.).

      The Court held a hearing and asked the parties “to meet regarding the

liability question in an effort [to] streamline the trial.” (Doc. 40.) The parties

submitted a joint proposal about how to address the issue of comparative

negligence at trial. (Doc. 44.) Both parties have agreed on how to move forward on

all issues raised in the motion for partial summary judgment, either by concession

or stipulation. The Court need not discuss that motion any further.

      At that same hearing, the Court heard argument on the United States’s

motion in limine to exclude the testimony of Plaintiffs’ expert Dr. Ann Adair about

“hedonic damages and [the] value of a statistical life for purposes of assessing

Plaintiffs’ damages.” (Doc. 25.) Plaintiffs’ conceded that they cannot receive

hedonic damages under Montana law, but maintained that the testimony should be

admitted for purposes of calculating other non-economic damages. (Doc. 37.)

      Federal Rule of Evidence (FRE) 702 governs testimony of expert witnesses.

The Ninth Circuit requires testimony to be both relevant and reliable under FRE

                                            3
702. See Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir.

2014) (en banc). FRE 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 (1993), seek “to protect juries from being swayed by dubious scientific

testimony.” United States v. Flores, 901 F.3d 1150, 1165 (9th Cir. 2018) (quoting

David E. Watson, P.C. v. United States, 668 F.3d 1008, 1014 (8th Cir. 2012)); see

id. (collecting cases). But when, as here, the Court holds a bench trial, “there is less

need for the gatekeeper to keep the gate when the gatekeeper is keeping the gate

only for himself.” Id. The court may in those circumstances “make its reliability

determination during, rather than in advance of, trial.” Id. (quoting In re Salem,

465 F.3d 767, 777 (7th Cir. 2006). The Court will follow that procedure here.

Should the expert testimony of Dr. Adair not satisfy the standards of reliability and

relevance as required under FRE 702 and Daubert, the Court will exclude it or

disregard it at the conclusion of her testimony. See id. Should her testimony satisfy

FRE 702 and Daubert, this Court will issue findings of relevance and reliability at

the end of her testimony.

                                       ORDER

      Accordingly, IT IS ORDERED that Plaintiffs’ Partial Motion for Summary

Judgment (Doc. 21) is GRANTED, in part, and DENIED, in part. Plaintiffs’

motion is granted with respect to the issues of breach and causation. Plaintiffs’

motion is denied as moot with respect to the issue of comparative negligence. IT IS

                                           4
ORDERED that Defendants’ motion in limine (Doc. 25) is DENIED without

prejudice.

      DATED this 24th day of September, 2019.




                                      5
